81402: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35992: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81402


Short Caption:HONABACH (EDWARD) VS. WARDENCourt:Supreme Court


Related Case(s):78643, 78643-COA, 78694, 83680


Lower Court Case(s):Clark Co. - Eighth Judicial District - A812948, C314092Classification:Criminal Appeal - Life - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/22/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantEdward Joseph Honabach
					In Proper Person
				


RespondentWilliam A. GittereJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/30/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/30/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-24155




07/14/2020Order/ProceduralFiled Order Directing Entry and Transmission of Written Order.  District Court Order due:  60 days.  (SC)20-25842




07/22/2020Order/IncomingFiled District Finding of Fact, Conclusions of Law and Order. Filed in District Court on 7/21/20. A812948. (SC)20-26823




07/29/2020Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)20-27586




08/04/2020Record on Appeal DocumentsFiled Record on Appeal- A812948 - VOL 1. (SC)20-28430




08/04/2020Record on Appeal DocumentsFiled Record on Appeal  - C314092-2 - VOL 1 . (SC)20-28433




08/04/2020Record on Appeal DocumentsFiled Record on Appeal  - C314092-2 - VOL 2. (SC)20-28436




08/10/2020Record on Appeal DocumentsFiled SEALED Presentence Investigation Report.  (SC)


12/07/2020BriefFiled Proper Person Informal Brief. (SC)20-44323




01/22/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


10/06/2021Order/ProceduralFiled Order Directing Answering Brief. We conclude that a response would assist this court in resolving this appeal. Respondent's answering brief due: 30 days. Appellant shall have 30 days from the date the answering brief is served to file any reply brief. (SC)21-28682




10/19/2021MotionFiled Proper Person Appellant's Motion for Extension of Time Limit on the Court's Motion Ordering/Directing Answering Brief. (SC).21-30022




10/19/2021MotionFiled Proper Person Appellant's Motion Requesting Appointment of Counsel. (SC).21-30023




10/19/2021Other Incoming DocumentFiled Proper Person Appellant's Certificate of Service. (SC).21-30025




10/20/2021Notice/IncomingFiled Respondent's Notice of Appearance Jonathan VanBoskerck. (SC)21-30121




10/20/2021MotionFiled Respondent's Opposition to Motion for Extension of Time Limits on the Court's Motion Ordering / Directing Answering Brief. (SC)21-30122




10/20/2021MotionFiled Respondent's Opposition to Motion Requesting Appointment of Counsel. (SC)21-30123




10/21/2021Order/ProceduralFiled Order Denying Motions.  Appellant has filed a motion for an extension of the time limit on the court's order for an answer and a motion for the appointment of appellate counsel.  Appellant has no need for an extension and the motion is denied.  The motion for the appointment of counsel is denied.  (SC)21-30365




11/03/2021Notice/IncomingFiled Respondent's Notice of Appearance for John Niman. (SC)21-31587




11/03/2021BriefFiled Respondent's Answering Brief. (SC)21-31589




11/03/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)21-31590




12/17/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order."  fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35992





Combined Case View